United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                               March 22, 2007
                             FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                              __________________________                           Clerk

                                     No. 06-60815
                                  Summary Calendar
                              __________________________


AQUATEK SYSTEMS INC,

                                                                                Petitioner,

versus

OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION,

                                                                              Respondent.

                ___________________________________________________

                             Petition for Review from the
                  Occupational Safety and Health Review Commission
                                     (No. 03-1351)
                ___________________________________________________


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

         Before the court is an appeal from the administrative law judge’s denial of

Aquatek’s application for legal fees and expenses under the Equal Access to Justice Act

(“EAJA”). 5 U.S.C. § 504. For the following reasons, we affirm.




         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                            I. FACTS AND PROCEEDINGS

       Aquatek is a four-person company in the business of waterproofing. Ken Morris

is the owner and president of Aquatek, and his brother Ronnie Morris is the foreman. The

other two employees work under Ronnie Morris doing waterproofing.

       On January 7, 2003, Ronnie Morris and these two employees were waterproofing

a building. During the course of this job, they reached a point at which it was time to work

on the second floor balconies. Unlike the balconies on which they had previously worked

during this job, some of these balconies lacked guardrails. Working on such a balcony

without guardrails violates Occupational Safety and Health Administration (“OSHA”)

rules. Nevertheless, Ronnie Morris instructed the employees to work on these balconies

in order to complete the job on time. While they were working, an OSHA compliance

officer arrived and photographed them.

       The OSHA compliance officer, after interviewing Ronnie and Ken Morris, issued

a citation for the violation. Aquatek admitted the violation but raised the affirmative

defense of unforeseen employee misconduct. An administrative law judge (“ALJ”)

determined that the citation was proper and rejected this defense, noting that Aquatek’s

safety program was not written and that Aquatek had failed to prove adequate

enforcement.   On appeal, the Occupational Safety and Health Review Commission

(“Commission”) reversed the ALJ and vacated the citation. The Commission held that the

safety policy did not have to be in writing and that enforcement had been adequate.

       After this vacatur, Aquatek filed an application for legal fees and expenses under


                                             2
the EAJA. 5 U.S.C. § 504. The ALJ denied the application on the basis of substantial

justification. Aquatek appealed.

                              II. STANDARD OF REVIEW

       This court reviews the ALJ’s determination to see if it was based on substantial

evidence. See United Bhd. of Carpenters & Joiners of Am., Local 2848 v. NLRB, 891 F.2d

1160, 1162 (5th Cir. 1990). In searching for substantial evidence, the court need not find

“a large or considerable amount of evidence, but rather such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Pierce v. Underwood,

487 U.S. 552, 564–65 (1988) (internal quotation omitted).

                                    III. DISCUSSION

       The EAJA permits recovery of legal fees and expenses in certain cases after

prevailing in a lawsuit. “An agency that conducts an adversary adjudication shall award,

to a prevailing party other than the United States, fees and other expenses incurred by that

party in connection with that proceeding, unless the adjudicative officer of the agency

finds that the position of the agency was substantially justified or that special

circumstances make an award unjust.” 5 U.S.C. § 504(a)(1). The only disputed issue is

whether the Secretary was substantially justified in her position. The Secretary’s position

need not prevail in the underlying proceeding in order to be substantially justified. See

S&H Riggers & Erectors, Inc. v. Secretary of Labor, 672 F.2d 426, 430 (5th Cir. 1982).

       Aquatek prevailed, despite the existence of a prima facie case of an OSHA violation,

based on the affirmative defense of unforeseen employee misconduct. “The affirmative


                                             3
defense of employee misconduct requires a showing that the employer 1) has established

work rules designed to prevent the violation, 2) has adequately communicated these rules

to its employees, 3) has taken steps to discover violations, and 4) has effectively enforced

the rules when violations have been discovered.” W.G. Yates & Sons Constr. Co. v.

Secretary of Labor, 459 F.3d 604, 609 n.7 (5th Cir. 2006).

       The evidence the appellee cites is the lack of a written safety program, the fact that

Ken Morris only verbally reprimanded Ronnie Morris, the unanimity of the conduct in

violating the OSHA rule, and a supervisor’s willingness to violate a rule. In addition,

Aquatek bore the burden of persuasion on the affirmative defense and essentially

stipulated to the prima facie evidence of a violation. See id. Aquatek is correct to state that

the lack of immediate supervision of this particular project by Ken Morris and the failure

to have written safety rules does not defeat the affirmative defense of employee

misconduct. Nevertheless, there was substantial evidence on which the ALJ could

conclude that the Secretary was substantially justified in pursuing the action. See Pierce,

487 U.S. at 565.

                                    IV. CONCLUSION

       The judgment of the ALJ is AFFIRMED.




                                              4